Citation Nr: 0215171	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for knee pain.

2.  Entitlement to service connection for positive 
tuberculosis tine test.

3.  Entitlement to service connection for muscle tension.

4.  Entitlement to service connection for sinus problems.

5.  Entitlement to service connection for fractured right 
foot.

6.  Entitlement to service connection for shoulder and neck 
pain.

7.  Entitlement to service connection for acne vulgaris.

8.  Entitlement to a higher initial evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke


REMAND

The veteran had active duty from December 1988 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In her substantive appeal, VA Form 9, Appeal to the Board of 
Veterans Appeals, received by the RO in November 2000, the 
veteran indicated in block 8 that she sought a hearing before 
a member of the Board at the local VA office.

The record shows that the veteran was afforded a hearing 
before a local VA hearing officer at the local RO in January 
2001.  The veteran may have a hearing before both the Board 
and a local hearing officer.  The record does not indicate 
that the veteran has withdrawn her request for a hearing held 
before a member of the Board.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





